Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of New York Merchandise Co., Inc. v. United States (8 Cust. Ct. 209, C. D. 607) brass base shells were held dutiable at 35 percent under paragraph 353, as parts of articles having as an essential feature an electrical element or device, such as signs, as claimed. It was also stipulated that the marcel irons in question are similar in all material respects to those the subject of Abstract 38680. They were therefore held dutiable as household utensils at 40 percent under paragraph 339, as claimed.